                                                                     Case 2:16-cv-01949-JCM-EJY Document 213 Filed 02/14/20 Page 1 of 2



                                                                 1   MICHAEL R. BROOKS, ESQ.
                                                                     Nevada Bar No. 007287
                                                                 2   MATTHEW D. WHITTAKER, ESQ.
                                                                     Nevada Bar No. 013281
                                                                 3   KOLESAR & LEATHAM
                                                                     400 South Rampart Boulevard, Suite 400
                                                                 4   Las Vegas, Nevada 89145
                                                                     Telephone: (702) 362-7800
                                                                 5   Facsimile: (702) 362-9472
                                                                     E-Mail: mbrooks@klnevada.com
                                                                 6              mwhittaker@klnevada.com

                                                                 7   Attorneys for Defendants
                                                                     TROJAN CAPITAL INVESTMENTS, LLC and
                                                                 8   TRINITY FINANCIAL SERVICES, LLC

                                                                 9
                                                                                                              UNITED STATES DISTRICT COURT
                                                                10
                                                                                                                          DISTRICT OF NEVADA
                                                                11
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                                                                                  ***
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12
                                                                      RODNEY MOTT,                                                            CASE NO. 2:16-cv-01949-JCM-EJY
                            Las Vegas, Nevada 89145




                                                                13
                                                                                                          Plaintiff,                          STIPULATION AND ORDER TO
                                                                14                                                                            EXTEND TIME FOR PARTIES TO
                                                                                     vs.                                                      FILE REPLY IN SUPPORT OF
                                                                15                                                                            MOTION FOR SUMMARY
                                                                      THE PNC FINANCIAL SERVICES GROUP,                                       JUDGMENT AND MOTION FOR
                                                                16    INC; SELECT PORTFOLIO SERVICING,                                        JUDGMENT ON THE PLEADINGS,
                                                                      INC; TRINITY FINANCIAL SERVICES,                                        AND FOR DEFENDANTS TO FILE
                                                                17    LLC; and TROJAN CAPITAL                                                 RESPONSES TO PLAINTIFF’S
                                                                      INVESTMENTS, LLC,                                                       MOTION TO STRIKE AND FOR
                                                                18                                                                            SANCTIONS
                                                                                                          Defendants.
                                                                19                                                                            [SECOND REQUEST]
                                                                20
                                                                                Pursuant to LR IA 6-2 and LR 7-1, Plaintiff Rodney Mott (“Plaintiff”) and Defendants
                                                                21
                                                                     Trinity Financial Services, LLC and Trojan Capital Investments, LLC (collectively “Defendants”),
                                                                22
                                                                     by and through their respective attorneys of record, stipulate and agree as follows:
                                                                23
                                                                                1.         On January 8, 2019, Plaintiff filed his Motion for Judgment on the Pleadings and
                                                                24
                                                                     Summary Judgment Regarding Trojan’s Counterclaims, and Request for Judicial Notice [ECF
                                                                25
                                                                     Nos. 192, 193, 194]. That same day, Defendants filed their Motion for Summary Judgment [ECF
                                                                26
                                                                     No. 189].
                                                                27
                                                                                2.         On January 29, 2020, the Parties filed their respective Responses to Summary
                                                                28

                                                                     CM 10166-1 Trinity v Mott Stipulation 02-14-20 (10166-1)   Page 1 of 2
                                                                     Case 2:16-cv-01949-JCM-EJY Document 213 Filed 02/14/20 Page 2 of 2



                                                                 1   Judgment [ECF Nos. 201 and 204]. Plaintiff also filed Motions to Strike and for Sanctions that

                                                                 2   day [EFC Nos. 205 and 206].

                                                                 3              3.         The Court signed an Order granting a Stipulation making February 17, 2020, the

                                                                 4   deadline for the parties to file (1) their Replies in Support of Motion for Summary Judgment, (2)

                                                                 5   Plaintiff’s Reply in Support of Motion for Judgment on the pleadings, and (3) Defendants’

                                                                 6   Responses to Plaintiff’s Motions to Strike and for Sanctions.

                                                                 7              4.         At the time of the first Stipulation, the parties did not realize that February 17, 2020,

                                                                 8   is a Court Holiday. Accordingly, the law offices for each of the parties will be closed creating

                                                                 9   staffing issues for the filing of the respective Replies and Responses.

                                                                10              5.         Accordingly, the parties stipulate to extend the deadline one day from February 17,

                                                                11   2020 to February 18, 2020.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12              This Stipulation is made for good cause and not for the purposes of delay.
                            Las Vegas, Nevada 89145




                                                                13              IT IS SO STIPULATED.

                                                                14    Dated this 14th day of February, 2020.                         Dated this 14th day of February, 2020.

                                                                15    KOLESAR & LEATHAM                                              KNEPPER & CLARK, LLC

                                                                16    By: /s/ MICHAEL R. BROOKS                                      By: /s/ MILES N. CLARK
                                                                      Michael R. Brooks, Esq.                                        Matthew L. Knepper, Esq.
                                                                17    Nevada Bar No. 007287                                          Nevada Bar No. 12796
                                                                      Matthew D. Whittaker, Esq.                                     Miles N. Clark, Esq.
                                                                18    Nevada Bar No. 013281                                          Nevada Bar No. 13848
                                                                      400 South Rampart Boulevard, Suite 400                         5510 S. Fort Apache Rd, Suite 30
                                                                19    Las Vegas, Nevada 89145                                        Las Vegas, Nevada 89148

                                                                20    Attorneys for Defendants                                       David H. Krieger, Esq.
                                                                      TROJAN CAPITAL INVESTMENTS, LLC                                Nevada Bar No. 9086
                                                                21    and TRINITY FINANCIAL SERVICES,                                HAINES & KRIEGER, LLC
                                                                      LLC                                                            8985 S. Eastern Ave., Suite 350
                                                                22                                                                   Las Vegas, Nevada 89123

                                                                23                                                                   Attorneys for Plaintiff
                                                                                                                                     RODNEY MOTT
                                                                24

                                                                25              IT IS SO ORDERED.
                                                                26
                                                                                               February 14, 2020                UNITED STATES DISTRICT JUDGE
                                                                27              DATED:

                                                                28

                                                                     CM 10166-1 Trinity v Mott Stipulation 02-14-20 (10166-1)   Page 2 of 2
